Citation Nr: 1715164	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  06-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This matter has previously been before the Board.  In July 2015, the Board denied the claim of entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, pursuant to a Joint Motion for Remand (JMR), the Court vacated and remanded the Board's July 2015 decision.  07/07/2016 Court Documents-General.

Thereafter, in September 2016, the Board remanded the matter to obtain an adequate medical opinion.  The opinion provided did not follow the remand directives and was not an adequate opinion.  Further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The purpose of the Board's remand in September 2016 was to obtain an addendum medical opinion to a February 2014 VA examination.  The examiner was directed to describe how the Veteran's service-connected disabilities, including PTSD, hearing loss, and tinnitus, either alone or in the aggregate, affect his ability to secure or follow a substantially gainful occupation.

In as much as the Board regrets the additional delay of this appeal, an additional remand is required before the Veteran's claim can be properly adjudicated.  In November 2016, an addendum medical opinion was obtained from the same examiner who had completed the prior examination.  The examiner stated, "Based upon review of records and prior examinations, this examiner reasserts the conclusions pertaining to employability that were indicated in the 2/2014 examination."  The examiner again failed to address the Veteran's service-connected hearing loss and tinnitus disabilities.  The examiner further stated, "It is important to note that this examiner, a licensed clinical psychologist, does not have the training or expertise required to offer an opinion on the impact of hearing loss and tinnitus on an individual's employability."  11/02/2016 Medical Records: C&P Examination, at 4, 9.

The Board is satisfied with the examiner's findings as to the service-connected PTSD.  An opinion need only be sought as to the effects of his hearing loss and also, his recently service-connected diabetes mellitus and associated peripheral neuropathy.  In this regard, the Board calls attention to Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. Oct. 29, 2013), holding that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.

Accordingly, the case is REMANDED for the following action:


1. Ensure that all current VA treatment records through the present are associated with the Veteran's claims folder.

2. After receiving all additional records, forward the virtual claims file to a VA examiner for an addendum opinion.  This should be a different examiner than the one that provided the previous opinion.  The need for an additional examination, or separate file review by an audiologist to comment specifically on the hearing loss and tinnitus, is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner should describe how the Veteran's service-connected hearing loss, tinnitus, and type II diabetes mellitus with associated peripheral neuropathy, either alone or in the aggregate, affect his ability to secure or follow a substantially gainful occupation.  The examiner should provide examples as to the types of limitations each service-connected disability might be expected to cause, with consideration of the Veteran's work history to the extent possible.  

3. Ensure the examiner's response fully addresses the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






